MacIntyre, J.
1. In an action brought to recover damages for personal injuries resulting from the plaintiff’s being struck by an automobile driven by the defendant, the measure of the defendant’s conduct was ordinary care; and, since the verdict for the plaintiff was not demanded *764by the evidence, the following charge of the court was reversible error: “Extraordinary care . . is that extreme care and caution which very prudent and thoughtful men would exercise under the same or similar circumstances. With this definition, it becomes a question of fact for determination by the jury as to whether such degree of care was exercised or not, in so far as the particulars charged in the petition . . are concerned.” Brown Store Co. v. Chattahoochee Lumber Co., 121 Ga. 809 (6) (49 S. E. 839).
Decided December 1, 1937.
J. L. Smith, for plaintiff in error.
Willis Smith, contra.
2. The remaining special grounds of the motion for new trial disclose no reversible error; and the general grounds are not for discussion at this time. Judgment reversed.

Broyles, C. J., and Guerry, J., concur.